     Case 2:85-cv-04544-DMG-AGR Document 1061 Filed 01/15/21 Page 1 of 4 Page ID
                                     #:42499


 1   JOHN V. COGHLAN
 2   Deputy Assistant Attorney General
     Federal Programs Branch
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     NICOLE N. MURLEY
     Senior Litigation Counsel, District Court Section
 9   Office of Immigration Litigation
10
           P.O. Box 868, Ben Franklin Station
           Washington, D.C. 20044
11         Tel: (202) 532-4824
12
           Fax: (202) 305-7000
           Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14

15
                      UNITED STATES DISTRICT COURT
16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     JENNY LISETTE FLORES; et al.,         )   Case No. CV 85-4544
18                                         )
             Plaintiffs,                   )   DEFENDANTS’ APPLICATION FOR
19
                                           )   LEAVE TO FILE UNDER SEAL
20                v.                       )   PORTIONS OF ORR JUVENILE
                                           )   COORDINATOR REPORT
21
     JEFFREY A. ROSEN, Acting              )
22   Attorney General of the United States;)   Hearing Date: Not Set
     et al.,                               )   Time:
23
                                           )   Dept:
24           Defendants.                   )
                                           )
25
                                           )
26                                         )
     Case 2:85-cv-04544-DMG-AGR Document 1061 Filed 01/15/21 Page 2 of 4 Page ID
                                     #:42500


 1
           Defendants submit this Application seeking leave from the Court to file under
 2   seal portions of the Report from the Juvenile Coordinator from the U.S. Department
 3   of Health and Human Services, Office of Refugee Resettlement (ORR), filed
 4   concurrently herewith, pursuant to Federal Rule of Civil Procedure 5.2(d) and Local
 5   Rule 79-5. As required by Local Rule 79-5.2.2(a), Defendants submit concurrently
 6   with this application the declaration of Sarah B. Fabian, a proposed order, and an
 7   unredacted copy of the Report. On January 15, 2021, counsel for Defendants
 8   contacted counsel for Plaintiffs, Peter Schey and Carlos Holguín, by email regarding
 9   Defendants’ proposed filing. Counsel for Plaintiffs Carlos Holguin responded that
10   he does not object to Defendants’ request.
11         The material that Defendants seek to seal is:
12             • Juvenile Coordinator Report of Aurora Miranda-Maese (portions)
13   Defendants seek to seal the portions of this report that contain the names and
14   identifying information for ORR care providers because that information could
15   potentially be used to identify individuals who have tested positive for COVID-19,
16   in violation of their individual privacy rights. Given the potentially sensitive nature
17   of the information in this report, there is compelling reason to file portions of it under
18   seal in order to protect the privacy of the individuals identified in these records and
19   to avoid stigma or embarrassment to those individuals.
20                                       ARGUMENT
21         “[T]he courts of this country recognize a general right to inspect and copy

22   public records and documents, including judicial records and documents.” Nixon v.

23   Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.

24
     State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).

25
     Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .

26
     bears the burden of overcoming this strong presumption [in favor of access to court

                                                 1
     Case 2:85-cv-04544-DMG-AGR Document 1061 Filed 01/15/21 Page 3 of 4 Page ID
                                     #:42501


 1
     records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.
 2   Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006). Compelling reasons support
 3   sealing these portions of Defendants’ report because they contain information that
 4   might lead the public to identify individuals who have tested positive for COVID-
 5   19 in ORR facilities. Courts have recognized individuals’ interest in the protection
 6   of such information. See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal.
 7   2014) (collecting cases). Therefore, there is compelling reason to seal these materials
 8   to protect the privacy interests of class members and staff at ORR facilities.
 9   DATED:       January 15, 2021           Respectfully submitted,
10
                                             JOHN V. COGHLAN
11                                           Deputy Assistant Attorney General
                                             Federal Programs Branch
12

13                                           WILLIAM C. PEACHEY
                                             Director, District Court Section
14
                                             Office of Immigration Litigation
15
                                             WILLIAM C. SILVIS
16
                                             Assistant Director, District Court Section
17                                           Office of Immigration Litigation
18
                                             /s/ Sarah B. Fabian
19                                           SARAH B. FABIAN
                                             NICOLE N. MURLEY
20
                                             Senior Litigation Counsel
21                                           Office of Immigration Litigation
                                             District Court Section
22
                                             P.O. Box 868, Ben Franklin Station
23                                           Washington, D.C. 20044
                                             Tel: (202) 532-4824
24                                           Fax: (202) 305-7000
25                                           Email: sarah.b.fabian@usdoj.gov
26                                           Attorneys for Defendants
                                               2
     Case 2:85-cv-04544-DMG-AGR Document 1061 Filed 01/15/21 Page 4 of 4 Page ID
                                     #:42502


 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on January 15, 2021, I served the foregoing pleading on

 4   all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7

 8

 9
                                                   /s/ Sarah B. Fabian
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
11
                                                   District Court Section
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
